Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed January 10, 2022 includes a duplicate citation, since the prior art was previously cited and provided with the IDS filed September 18, 2020 and is indicated as considered in this IDS it has been crossed of the later filed IDS.  No further action is required by Applicant.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hemispherical shaped protrusion and the pyramidal shaped protrusion (clms 17 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The specification as amended on September 18, 2020 as added a cross reference to the related PCT and JP applications however no heading was added.  The heading “Cross-Reference to Related Application” should be inserted after the title and prior the paragraph containing the reference.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 14, 19, 21 and 28 are objected to because of the following informalities:  
Claim 14, line 2, the semicolon should be a colon.
Claim 14, line 9, the first “the” should be deleted, “to the center plate” is not necessary and should be deleted as the recitation is first attempting to define structure of the casings, then later structure of the center plate and in the last two lines “to the either…” is also not necessary.  The last clause of the claim should read - -a joining surface of either the lower case or the upper case has a grip part grasped by a joining surface of the center plate- -

Claim 21 is grammatically awkward, based on the disclosure Applicant is referencing recesses 39 the grip part being between these recess that have an annular shape, it is suggested that claim 21 read - -wherein the grip part is positioned between two annular recesses- -.
Claims 28 and 29, line 3, “case not integrated” should read - -case which is not integrated- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 23, 29, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear what “each line in a radial direction” and “each line in a circumferential direction” are.  Prior in the claim there is no reference to any particular “line” and thus it is not understood where these lines are.  What are the lines in the radial direction and circumferential direction?  Are the lines actual structure or are they imaginary lines?
Regarding claim 16, it is unclear what the metes and bounds of “pillar shape” are.  Pillars come in all different shapes, what shape is claim 16 limited to?  Is this limited to a rectangular pillar? A cylindrical pillar? Can it include curved sides or flared ends?  What is the minimum that is required for the protrusion to be considered to have a pillar shape?  
Claim 20 also sets forth “each line in a radial direction” and “each line in a circumferential direction” and is indefinite for the same reason as claim 15 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 20, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakairi, USP 9,556,906.
Regarding claim 14, Sakairi discloses a slide bearing (1) for supporting a load, the slide bearing being made of synthetic resin (all parts are resin just like the instant application, see abstract and column 7, line 64-column 8, line 6) and comprising: an upper case (2); a lower case (3) combined with the upper case; and a center plate (5) in an annular shape, the center plate being placed between the upper case and the lower case and allowing relative rotation between the upper case and the lower case (see Figure 1 and R indicating direction of rotation), wherein the center plate is integrally formed with either the lower case or the upper case (integrally is not limited to one piece, 5 is placed over 3 and held in place making an integrally unit where the parts don’t move relative to each other, see column 12, lines 24-42, specifically the last few lines which states 3 and 5 are integrated); and a joining surface (radially outer surface 53 including elements 38) of the either the lower case (3) or the upper case [to the center plate] has a grip part (portions 38) grasped by a joining surface (radially inner surface of 71 including 72/73) of the center plate [to the either the lower case or the upper case] (again see column 12, lines 24-42).
Regarding claim 15, Sakairi discloses that the grip part is one of protrusions (38) that are arranged in a pattern with at least one protrusion on each line in a radial direction and plural protrusions on each line in a circumferential direction (as best understood the series of protrusions around the lower case from a series that are on imaginary lines extending radially from the center of the bearing, the protrusions also extend along a common circumferential line around the bearing).
Regarding claim 16, Sakairi discloses that each of the protrusions has a pillar shape (38 includes a vertical extension as seen in figure 9, in this embodiment the protrusion is a step out of both surface 37 and 32, this would from a triangular shaped pillar, as best understood this would be included in “pillar” shaped).
Regarding claim 20, Sakairi discloses that the grip part is a part between recesses that are arranged in a pattern with at least one recess on each line in a radial direction and plural recesses on each line in a circumferential direction (each protrusion 38 is spaced apart by a recess, at 32 in figure 11, the recesses are spaced part by the protrusions in the circumferential direction and thus, as best understood, each recess could be said to be on a line in a radial direction and plural recess are spaced apart in the circumferential direction on one line, NOTE: in addition to the rejection under 35 USC 112 the recitation of “each” does not necessarily require 2 or more and could just include one set, if Applicant wishes for multiple sets of protrusions and recesses then this needs to be explicitly recited by the claims).
Regarding claims 30 and 31, Sakairi discloses that the slide bearing is configured to support the load to be applied to a shaft member while allowing rotation of the shaft member (see figure 25 indication rotational direction R, both Sakairi and the instant application are strut bearings, the shaft of the strut assembly passes through the opening of the bearing); the upper case (2) is configured to be attached to an object (94 and remainder of suspension assembly) to be supported by the shaft member, with the shaft member inserted in the upper case; the lower case (3) is combined with the upper case and configured to hold the shaft member within; and the center plate (5) is placed between the upper case and the lower case so as to allow relative rotation between the upper case and the lower case, and configured to hold the shaft member within (the shaft passes through the center of the bearing just like in the instant application and thus the bearing and all parts thereof are “configured” to hold the shaft).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi, USP 9,556,906.
Regarding claims 17 and 18, Sakairi further discloses that the protrusions can prismatic shaped protrusions (see 38 as shown in figure 8) which includes a curved apex and a triangular shape but does not explicitly disclose a hemispherical shape (clm 17) or a pyramidal shape (clm 18).
It would have been an obvious matter of design choice to make the protrusion hemispherical or pyramidal, since Applicant has not disclosed that the particular shape solves any stated problem or is for any particular purpose and the invention would perform equally well with any shape of the protrusion since the protrusion would still engage in the recess of the center plate to hold the center plate in place.  The disclosure by Applicant just provides these shapes as alternatives to what is illustrated, changing the shape of the protrusion to other shapes does not change the overall function of the device.

Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi, USP 9,556,906, in view of Kaneko, US PGPub 2009/0220179.
Regarding claims 22-23, Sakairi as applied to claims 14, 15 or 20 above does not disclose the use of a dust seal sealing a gap between the upper case and the lower case.
Kaneko teaches a strut sliding type bearing that includes dust seals (38 or 238 in figures 17 and 19) that seal gaps between the upper case and the lower case (see figure 17).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Sakairi to add one or two dust seals to seal the gaps between the casings, as taught by Kaneko, for the purpose and predictable result of sealing the bearing assembly form outside contamination and to provide a high sealability for the bearing over extend periods of time (benefit of seal configuration/structure taught Kaneko over labyrinth type seals like that shown in Sakairi, see at least paragraphs 0005-0008 and 0080).
Regarding claims 25-27, Sakairi in view of Kaneko discloses that the dust seal is integrally formed with the lower case or the upper case (seals 38 and 238 in Kaneko are attached to the lower casing and are thus integrally formed with the lower casing, see figure 19).

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi, USP 9,556,906, in view of Takahashi, WO2017/122646 (see USP 10,421,329 for any line citations).
Regarding claims 28 and 29, Sakairi as applied to claims 14 and 15 above does not disclose the use of a sliding sheet in substantially annular shape, the sliding sheet being placed between the center plate and the lower or upper case which is not integrated with the center plate.
Takahashi teaches the use of the an annular sliding sheet (5) can be placed between the center plate (4) and the casing element that the center plate is not integrated or retained in (center plate 4 in Takahashi is held in the lower casing and the sliding sheet 4 is between the center plate and the upper casing as shown in figure 2) for the purpose of providing a bearing that can support the load applied to the shaft member while still allowing smooth rotation (column 2, lines 34-39, as later disclosed the sliding sheet is made from a material that promotes sliding of the parts).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Sakairi and add the known structure of a sliding sheet between the center plate and the upper casing, as taught by Takahashi, for the purpose of providing a bearing that can support the load applied to the shaft member while still allowing smooth rotation.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakairi, USP 9,556,906, in view of Stautner, USP 9,381,784.
Regarding claims 32 and 33, Sakairi discloses all of the structure as set forth in claims 14 and 15 above, including that the whole bearing assembly is synthetic resin.  Sakairi does not disclose the specifics of manufacturing the parts from the resin and thus does not disclose that forming the center plate integrally with the lower case is done by two-color injection molding in which the lower case to be integrated with the center plate is completed in a primary cavity and the center plate is completed in a secondary cavity.
Stautner teaches that a lower casing (3) and center plate (4) assembly of a strut sliding bearing can be manufactured using two-color injection molding in which the lower case to be integrated with the center plate is completed in a primary cavity (the lower casing is first injected molded in a first cavity) and the center plate is completed in a secondary cavity (the center plate 4 is then injected molded so that it is adhered to the lower casing 4, see column 3, lines 13-17, in this case “two-color” is equivalent to “two-component” injection molding discussed in Stautner, if the intent by applicant is to state that the parts are different in color this would not define any patentable distinction since the color of a part does not provide a structural distinction nor does the use of color define a method that would be different than injection two materials separately) for the purpose of providing a bearing assembly that is easy to assemble (reduces number of separate components that need to be connected) and can be produced economically (see column 1, lines 46-49).
It would have been obvious to one having ordinary skill in the art to modify Sakairi and make the lower casing and center plate assembly from any previously known method, including two-color/component injection molding where the components are formed in cavities of a mold, as taught by Stautner, for the purpose of providing a bearing assembly that is easy to assemble (reduces number of separate components that need to be connected) and can be produced economically.
Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 19 and 21 are define an annular feature relative to the grip part, making the protrusion [grip part] an annular shape (ring shape) in Sakairi would destroy the teaching of the reference since using an annular protrusion would require an annular recess on the center plate which would not prevent rotation of the parts relative to each other.  There is also no reason to place the protrusion between annular recesses absent hindsight reasoning.  The prior art of record does not disclose a surface that includes to recesses that are annular with a protruding feature forming the grip part therebetween.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 11,181,147, while having an earlier filing date based on the PCT filing making the reference available under 35 USC 102(a)(2) it is clear from the record that the reference is commonly owned and subject to at least a 35 USC 102(b)(2)(c) exception and is thus not valid against the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656